DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues that Zeng and Hwang list age related macular degeneration among a long list of disparate conditions that can be treated by a JAK2 inhibitor.  Further, Applicant notes that there is no actual data or evidence that such compounds are effective.  Further, Applicant argues that it is unlikely that any particular compound, even a JAK2 inhibitor, could treat the list of diseases.
	The examiner cites prior art claim 21 of Hwang for a specific teaching and a claimed method for inhibiting JAK2 to treat glaucoma, DARMD, and WARMD.  See below.

    PNG
    media_image1.png
    64
    814
    media_image1.png
    Greyscale

The examiner notes that ARMD is also listed in claims 1 and 16, among other places throughout Hwang.  Claim 17 from which claim 21 depends, is directed to diseases and conditions mediated by JAK2 protein kinase.  
	Zeng strengthens our understanding and teaches that the angiogenic role of JAK2 has been implicated in diabetic retinopathy, diabetic macular edema, and ARMD. See par.’s 4 and 107.  

	The examiner notes that the argument that no data or evidence is shown that a JAK2 inhibitor will treat AMD is interpreted as an argument that the cited art is not enabled.  To be enabled, evidence and actual data is not required.  The prior art teaches a POSA how to make and use the invention through nothing more than routine experimentation.  As such, the cited prior art are enabled.
	The claimed compound is taught by Noji as a JAK2 inhibitor.  This does not appear to be refuted.  Two separate references teach that inhibiting JAK2 will treat AMD.  Hwang claims treating AMD among 3 conditions, each of which is claimed.  There is no requirement that the pharmaceutical preparation include anything else for administration.  Further, the claims include the transitional phrase comprising, which would not prevent sequential or co-administration of other agents in separate formulations.
	As such, Applicant’s arguments are not persuasive.

Status of the Claims
	Claims 1-6 and 8 are pending.  Claims 3-5 are withdrawn.  Claims 1, 2, 6 and 8 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (WO2009049028A1; published 16 April 2009) in view of Noji et al. (US20110136778; published 9 June 2011) and in further view of Hwang (US2010/0029675).
Zeng teaches pyrrolopyrimidine compounds that anus kinase (JAKs) modulators and their use in inflammatory or myeloproliferative disorders (title and abstract). It is taught that through the angiogenic role of JAK2 downstream of EPO receptors, JAK kinases have been implicated in ocular diseases such as age-related macular degeneration (AMD; Applicant’s elected eye disease) (p 0004, 0107). Zeng teaches an embodiment of a method of treating an ocular disease by administration of the disclosed compounds that modulate JAK (p 0107). The compounds are inhibitors of JAK2 (p 0060). The compound are given by ocular administration, which refers to administration to the eye, including topical and parenteral administration (i.e. injection into the eye; p 0048; instant claims 6, 8). The compounds are administered in a therapeutically effective amount to humans (p 0012).  Zeng teaches administration of a JAK2 inhibitor to treat ARMD, diabetic macular edema, diabetic retinopathy. See prior art claim 45.
Zeng does not teach the compound of instant claim 1 as a JAK2 inhibitor.
Noji teaches inhibitors of JAK2 for the treatment or prevention of chronic myeloproliferative disorders (p 0002). The compound of instant claim 1 is disclosed on page 4, last column, 3rd compound listed. This optically active compound is also referred to as compound 6 in table 1 on page 60, and table 8 on page 80 discloses said compound inhibits JAK2 with an IC50 of 0.0021 uM.  Thus, the claims compound is known to be a JAK2 inhibitor.
Hwang teaches that JAK2 protein kinase mediates dry agent related macular degeneration and wet age related macular degeneration, as well as glaucoma.  See prior art claim 21.  In particular Hwang teaches compounds that inhibit JAK2 can be used to treat dry and wet age-related macular degeneration.	  Hwang also teaches intraocular injection of a JAK2 inhibitor. See par. 46.  Similarly, Hwang does not require combination therapy in a single dosage form.  Hwang teachings compounds that are effective because they effectuate a particular mechanism of action.
It would have been prima facie obvious to one of ordinary skill prior to the filing of the instant application to combine the teachings of Zeng, Noji, and Hwang to arrive at the claimed methods.  One would have been motivated to do so as Zeng teaches that through the angiogenic role of JAK2 downstream of EPO receptors, JAK kinases have been implicated in ocular diseases such as age-related macular degeneration, and teaches compounds that are JAK2 inhibitors and their use in treatment of said ocular disease.  Zeng teaches treating age-related macular degeneration, diabetic macular edema, and diabetic retinopathy by intraocular injection of a JAK2 inhibitor.  Noji teaches that the claimed compound is a preferred JAK2 inhibitor out of a limited listing of agents.  Finally, Hwang makes clear that a compound that inhibits JAK2 treats both dry ARMD and wet ARMD.  This makes clear that the teachings of Zeng do apply to the only two known forms of ARMD and there is no reason a POSA would think that a JAK2 inhibitor would not be able to treat wet ARDM.  There is a reasonable and predictable expectation of success in successfully treating wet age-related macular degeneration by intraocular injection administration of a known JAK2 inhibitor in view of the teachings of Zeng, Noji, and Hwang.  This expectation of success is based on the shown ability of two dissimilarly structure agents known to be capable of treating ARMD and specifically, wet and dry ARMD.  This provides a POSA an understanding that the mechanism of action of inhibiting JAK2 is important.
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628